     WO

 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                            )    No. CV-17-08004-PCT-SPL
      Stephen C., et al.,
 9                                            )
                                              )
                        Plaintiffs,           )    ORDER
10                                            )
      vs.
11                                            )
                                              )
      Bureau of Indian Education, et al.,     )
12                                            )
13                      Defendants.           )
                                              )
14                                            )

15
            This dispute arises out of a conflict between several students (together, the
16
     “Plaintiffs”) who attend or have previously attended Havasupai Elementary School
17
     (“HES”) and the defending parties responsible for the operation and administration of HES,
18
     including the Bureau of Indian Education and the United States Department of the Interior
19
     (together, the “Defendants”). Before the Court is the Defendants’ Motion for Partial
20
     Summary Judgment (Doc. 182) (the “Defendants’ Motion”) and the Plaintiffs’ Motion for
21
     Summary Judgment (Docs. 184, 187) (the “Plaintiffs’ Motion”). The Defendants’ Motion
22
     and the Plaintiffs’ Motion were fully briefed on July 17, 2019. (Docs. 190, 191, 200, 202,
23
     203) The Plaintiffs requested oral argument on both motions, and the Court held a hearing
24
     (the “Motion Hearing”) on both motions on November 20, 2019. The Court’s ruling is as
25
     follows.
26
27
28
 1     I.   Legal Standard
 2          A court shall grant summary judgment if the pleadings and supporting documents,
 3   viewed in the light most favorable to the non-moving party “show that there is no genuine
 4   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
 5   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
 6   Material facts are those facts “that might affect the outcome of the suit under the governing
 7   law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine dispute of
 8   material fact arises if “the evidence is such that a reasonable jury could return a verdict for
 9   the nonmoving party.” Id.
10          The party moving for summary judgment bears the initial burden of informing the
11   court of the basis for its motion and identifying those portions of the record, together with
12   affidavits, which it believes demonstrate the absence of a genuine issue of material fact.
13   Celotex, 477 U.S. at 323. If the movant is able to do such, the burden then shifts to the non-
14   movant who, “must do more than simply show that there is some metaphysical doubt as to
15   the material facts,” and instead must “come forward with ‘specific facts showing that there
16   is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
17   574, 586–87 (1986). A judge’s function’ at summary judgment is not to weigh the evidence
18   and determine the truth of the matter but to determine whether there is a genuine issue for
19   trial. Cable v. City of Phoenix, 647 F. App’x 780, 781 (9th Cir. 2016).
20    II.   Background
21          The Plaintiffs are students who attend or have previously attended HES. The
22   defending parties, including the Bureau of Indian Education (“BIE”) and the United States
23   Department of the Interior (“DOI”), are responsible for the operation and administration of
24   HES. The Plaintiffs filed their third amended complaint (the “TAC”) on August 10, 2018,
25   alleging six causes of action against the Defendants. (Doc. 129) Each claim is rooted in
26   the Defendants’ failure to provide the Plaintiffs with adequate education under the
27   standards set forth by the Department of Education’s (“DOE”) regulations and other federal
28   statutes.


                                                   2
 1   III.      Analysis
 2             The Complaint lists six causes of action for (i) violation of 5 U.S.C. § 706(1) for
 3   failure to provide basic education, (ii) violation of 5 U.S.C. § 706(2) for failure to provide
 4   basic education, (iii) violation of 29 U.S.C. § 794 for failure to provide a system enabling
 5   students with disabilities to access public education, (iv) violation of 29 U.S.C. § 794 for
 6   failure to provide a system enabling students impacted by childhood adversity access to
 7   public education, (v) violation of 34 C.F.R. § 104.32 for failing to abide by DOE
 8   regulations regarding “location and notification”, and (vi) violation of 34 C.F.R. § 104.36
 9   for failing to abide by DOE regulations regarding “procedural safeguards.” (Doc. 129) The
10   Defendants’ Motion seeks partial summary judgment on counts 1, 2, 4, 5, and 6. The
11   Plaintiffs’ Motion seeks partial summary judgment on counts 1, 3, 4, 5, and 6. At the
12   Motion Hearing, the Defendants admitted that they have failed to provide basic education
13   as required by the law; thus, the Court finds that there is no genuine dispute as to the
14   material facts of this case. Accordingly, the Court addresses summary judgment on each
15   claim in turn.
16          A. Count I – Violation of 5 U.S.C. § 706(1) – Failure to Provide Basic Education
17             The Defendants seek summary judgment on the Plaintiffs’ claim pursuant to
18   5 U.S.C. § 706(1), arguing that this claim is not actionable under the Administrative
19   Procedure Act (“APA”). (Doc. 182 at 10–11) The Defendants argue that the APA only
20   allows judicial review of a final “agency action,” and there is no final agency action for the
21   Court to review in this case. (Doc. 182 at 11) In response to the Defendants’ Motion, the
22   Plaintiffs argue that they should survive summary judgment because the Complaint alleges
23   “discrete failures to act” by the Defendants, and the Court may compel agency action under
24   such circumstances. (Doc. 190 at 9)
25             In the Plaintiffs’ Motion, the Plaintiffs seek summary judgment on Count 1, arguing
26   that there is no dispute as to the fact that the Defendants have failed to comply with
27   regulations set forth in Title 25 of the Code of Federal Regulations (the “Title 25
28   Regulations”). (Doc. 184 at 10) In addition to arguing that the Plaintiffs have failed to


                                                    3
 1   identify a discrete agency action as required for a claim pursuant to 5 U.S.C. § 706(1), the
 2   Defendants respond to the Plaintiffs’ Motion by arguing that the Plaintiffs fail to meet their
 3   burden of demonstrating that summary judgment is warranted because (i) the Plaintiffs fail
 4   to identify and discuss the legal standards underlying their claim, and (ii) there are genuine
 5   disputes of material fact regarding whether BIE has implemented the Title 25 Regulations
 6   identified by the Plaintiffs. (Doc. 191 at 8–13)
 7          It is plainly stated that 5 U.S.C. § 706(1) allows the Court to “compel agency action
 8   unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706. A claim under § 706(1)
 9   can proceed only where a plaintiff asserts that an agency failed to take a discrete agency
10   action that it is required to take. Norton v. S. Utah Wilderness All., 542 U.S. 55, 64 (2004).
11   However, it is well settled that a plaintiff cannot seek “wholesale” improvement of an
12   agency program under the APA through the courts. Lujan v. Nat’l Wildlife Fed’n, 497 U.S.
13   871, 892–94 (1990). The Supreme Court of the United States addressed this issue in Lujan
14   v. National Wildlife Federation, in which it stated that flaws in an agency program
15   “consisting principally of the many individual actions . . . cannot be laid before the courts
16   for wholesale correction under the APA.” Lujan, 497 U.S. at 893.
17          Lujan’s holding is supported by the Supreme Court’s analysis in Norton v. Southern
18   Utah Wilderness Alliance, in which the Supreme Court stated that broad programmatic
19   attacks are not permissible under 5 U.S.C. § 706(1). SUWA, 542 U.S. at 64, (2004). The
20   SUWA opinion moved on to state that judicial interference is not appropriate where a statute
21   mandates an agency action and provides the agency “a great deal of discretion in deciding
22   how to achieve it.” Norton, 542 U.S. at 66–67. Specifically, the Supreme Court stated:
23                 “[t]he principal purpose of the APA limitations we have
                   discussed—and of the traditional limitations upon mandamus
24                 from which they were derived—is to protect agencies from
                   undue judicial interference with their lawful discretion, and to
25                 avoid judicial entanglement in abstract policy disagreements
                   which courts lack both expertise and information to resolve. If
26                 courts were empowered to enter general orders compelling
                   compliance with broad statutory mandates, they would
27                 necessarily be empowered, as well, to determine whether
                   compliance was achieved—which would mean that it would
28                 ultimately become the task of the supervising court, rather than

                                                   4
                   the agency, to work out compliance with the broad statutory
 1                 mandate, injecting the judge into day-to-day agency
                   management.”
 2
 3          Id. at 67–68.
 4          The Court finds that the Defendants are entitled summary judgment on Count 1
 5   because the Plaintiffs have failed to identify a final, discrete agency action that is
 6   reviewable by the Court. The Court finds that the Plaintiffs’ challenges, when aggregated,
 7   rise to the level of an impermissible, systematic challenge under the APA that should not
 8   be resolved by the courts. As stated in Lujan, any intervention by this court “may
 9   ultimately have the effect of requiring a regulation, a series of regulations, or even a whole
10   ‘program’ to be revised by the agency,” and “more sweeping actions,” as in this case, “are
11   for other branches.” Lujan, 497 U.S. at 894. Accordingly, the Defendants are entitled to
12   summary judgment on Count 1.
13      B. Count II - Violation of 5 U.S.C. § 706(2) – Failure to Provide Basic Education
14          The Defendants arguments for summary judgement on Count 2 mirror their
15   arguments for summary judgment on Count 1. The Defendants seek summary judgment
16   on the Plaintiffs’ claim pursuant to 5 U.S.C. § 706(2), arguing that this claim is not
17   actionable under the APA. (Doc. 182 at 10–11) The Defendants argue that the APA only
18   allows judicial review of a final “agency action,” and there is no final agency action that
19   the Court may address in this case. (Doc. 182 at 11) In response to the Defendants’ Motion,
20   the Plaintiffs argue that they should survive summary judgment because discovery has
21   produced evidence demonstrating that the Defendants have acted in an arbitrary and
22   capricious manner in their dealings with HES. (Doc. 190 at 9)
23          The Court’s analysis of the claims set forth in Count 2 mirrors its analysis of the
24   Plaintiffs’ claims in Count 1. The Court finds that the Defendants are entitled summary
25   judgment on Count 2 because the Plaintiffs’ challenges, when aggregated, rise to the level
26   of an impermissible, systematic challenge under the APA that should not be resolved by
27   the courts. As stated in Lujan, any intervention by this court “may ultimately have the
28   effect of requiring a regulation, a series of regulations, or even a whole ‘program’ to be


                                                   5
 1   revised by the agency,” and “more sweeping actions,” as in this case, “are for other
 2   branches.” Lujan, 497 U.S. at 894. Accordingly, the Defendants are entitled to summary
 3   judgment on Count 2.
 4      C. Count III – Violation of 29 U.S.C. § 794 – Failure to Provide a System Enabling
 5          Students with Disabilities to Access Public Education
 6          In Count 3 of the TAC, the Plaintiffs allege a claim under Section 504 of the
 7   Rehabilitation Act of 1973 (29 U.S.C. 794) (“Section 504”), stating that the Defendants
 8   failed to provide the requisite system and resources necessary to educate children with
 9   disabilities. (Doc. 129 at 60–62) The Plaintiffs argue that HES often fails to employ special
10   education teachers and counselors, and special needs students often receive limited or no
11   instruction because HES is understaffed and ill-prepared to handle the needs of students
12   with disabilities. (Doc. 184 at 19–22) In response, the Defendants argue that this claim is
13   misguided, as the Defendants are not subject to DOE regulations because they do not
14   receive federal financial assistance as required for Section 504 to apply. (Doc. 191 at 13)
15   Additionally, the Defendants argue that summary judgment should not be granted on Count
16   3 because the Defendants are actively working to provide the relief requested by the
17   Plaintiffs; therefore, no present relief is available. (Doc. 191 at 14) In reply, the Plaintiffs
18   argue that their motion should not be denied based on the Defendants’ hollow promises.
19   (Doc. 202 at 10)
20          The Court finds that the Plaintiffs’ Motion must be denied as to Count 3 because the
21   Defendants, as members of the executive branch, are not subject to Section 504. Section
22   504 applies to “any program or activity receiving Federal financial assistance or under any
23   program or activity conducted by any Executive agency.” 29 U.S.C. § 794. At the Motion
24   Hearing, the Plaintiffs argued that the DOI adopted Section 504 in Subpart B of 43 C.F.R.
25   § 17.220 (“Section 17.220”), which applies Section 504 to “education programs or
26   activities that receive Federal financial assistance, and to recipients that operate, or that
27   receive Federal financial assistance for the operation of such programs or activities.” 43
28   C.F.R. § 17.220. Therefore, Subpart B of Section 17.220 explicitly incorporates Section


                                                    6
 1   504 into the requirements of educational programs that receive federal funds.
 2          At the Motion Hearing, the Defendants argued that the DOI and BIE are not
 3   programs that receive federal financial assistance to operate HES. Instead, the Defendants
 4   argue, and the Court agrees, that federal agencies do not receive federal funds for the
 5   purpose of being subject to Section 504. U.S. Dep’t of Transp. v. Paralyzed Veterans of
 6   Am., 477 U.S. 597, 612 (1986) (stating that a federally owned and operated system is not
 7   a recipient of federal financial assistance.) At the Motion Hearing, the Defendants argued
 8   that Subpart E of Section 17.220 applies to the Defendants. Subpart E of Section 17.220
 9   specifically applies to programs or activities conducted by the DOI. 43 C.F.R. § 17.501–
10   17.999. However, unlike in Subpart B, there is no portion of Subpart E that requires
11   programs operated by the DOI to “comply with the Section 504 requirements promulgated
12   by the Department of Education at 34 C.F.R. Part 104, Subpart D.” 43 C.F.R. § 17.220.
13   Without any such obligation, the Court finds that the Plaintiffs’ Motion must be denied on
14   Count 3.
15      D. Count IV – Violation of 29 U.S.C. § 794 – Failure to Provide a System Enabling
16          Student Plaintiffs Impacted by Childhood Adversity to Access Public
17          Education
18          In Count 4 of the TAC, the Plaintiffs allege a claim under Section 504 of the
19   Rehabilitation Act of 1973 (29 U.S.C. 794), stating that the Defendants failed to provide
20   the requisite system and resources necessary to educate children impacted by childhood
21   adversity or complex trauma. (Doc. 129 at 62–65) In the Plaintiffs’ Motion, the Plaintiffs
22   argue that HES often fails to provide reasonable accommodations to students impacted by
23   complex trauma. (Doc. 184 at 22–23) In response, the Defendants reiterate their arguments
24   used to address Count 3, stating (i) the Defendants are not subject to DOE regulations
25   because they are executive agencies, and (ii) summary judgment should not be granted
26   because the Defendants are actively working to provide the relief requested by the
27   Plaintiffs. (Doc. 191 at 13–14) In reply, the Plaintiffs argue that their motion should not
28   be denied based on the Defendants’ hollow promises. (Doc. 202 at 10)


                                                 7
 1          In the Defendants’ Motion, the Defendants argue that they should be awarded
 2   summary judgment on Count 4 because Section 504 only requires schools to make
 3   “reasonable” modifications to policies and procedures when “necessary” to avoid
 4   discrimination against disabled students. (Doc. 182 at 18) The Defendants argue that the
 5   Plaintiffs’ long list of demands, which includes training HES staff in trauma-informed,
 6   culturally-sensitive strategies and adopting practices to enhance student wellness, far
 7   surpasses “reasonable” by requiring HES to implement an entirely new system of practices.
 8   (Doc. 182 at 17)      The Defendants argue that such substantial modifications are
 9   inappropriate under Section 504, as they would cause substantial financial and
10   administrative burdens on HES. (Doc. 182 at 18–20) In response, the Plaintiffs argue that
11   they have met their burden of proving that the “trauma-informed” practices outlined in the
12   TAC are reasonable; however, the reasonableness of the Plaintiff’s recommended
13   accommodations is a factual issue that cannot be resolved on summary judgment. (Doc.
14   190 at 15, 18)
15          Based on the Court’s aforementioned analysis for Count 3, the Court finds that the
16   Defendants are not bound to comply with the DOE’s Section 504 regulations. Therefore,
17   the Defendants are entitled to summary judgment on Count 4.
18      E. Count V – Violation of 34 C.F.R. § 104.32 – Violation of Department of
19          Education Regulations Regarding “Location and Notification”
20          In Count 5 of the TAC, the Plaintiffs allege a claim pursuant to DOE regulation 34
21   C.F.R. § 104.32, stating that the Defendants failed to implement a system to identify and
22   notify students who are not receiving adequate public education due to their disabilities or
23   experiences with complex trauma. (Doc. 129 at 65–66) 34 C.F.R. § 104.32 states:
24                 “[a] recipient that operates a public elementary or secondary
                   education program or activity shall annually: (a) Undertake to
25                 identify and locate every qualified handicapped person
                   residing in the recipient’s jurisdiction who is not receiving a
26                 public education; and (b) Take appropriate steps to notify
                   handicapped persons and their parents or guardians of the
27                 recipient's duty under this subpart.”
28          34 C.F.R. § 104.32.

                                                  8
 1          In the Defendants’ Motion, the Defendants argue that they are entitled to summary
 2   judgment on Count 5 because this claim is brought pursuant to a DOE regulation, which
 3   the Defendants argue does not apply to schools operated by federal agencies. (Doc. 182 at
 4   20) Specifically, the Defendants argue that 34 C.F.R. § 104.32 is a regulation that is
 5   intended to apply to schools that are recipients of federal funds, but the regulation does not
 6   bind other federal agencies. (Doc. 182 at 21) In response, the Plaintiffs argue that Subpart
 7   B of 43 C.F.R. § 17.220 requires compliance with DOE regulations. (Doc. 190 at 18)
 8   Additionally, the Plaintiffs argue that the Defendants are bound by DOE regulations
 9   because they accept DOE funds to operate HES. (Doc. 190 at 19) In the Plaintiffs’ Motion,
10   the Plaintiffs argue that there is no genuine dispute of material fact as to HES’s failure to
11   establish a system to identify students with disabilities in its student body, as required under
12   34 C.F.R. § 104.32. (Doc. 184 at 24) In response, the Defendants argue that they are not
13   subject to DOE regulations. (Doc. 191 at 16)
14          Based on the Court’s aforementioned analysis for Count 3, the Court finds that the
15   Defendants are not bound to comply with DOE regulation 34 C.F.R. § 104.32.
16   Accordingly, the Defendants are entitled to summary judgment on Count 5.
17      F. Count VI – Violation of 34 C.F.R. § 104.36 – Violation of Department of
18          Education Regulations Regarding “Procedural Safeguards”
19          In Count 6 of the TAC, the Plaintiffs allege a claim pursuant to Department of
20   Education regulation 34 C.F.R. § 104.36, arguing that the Defendants failed to implement
21   a system to allow parents of students with disabilities to examine records and participate
22   in hearings and review procedures. (Doc. 129 at 67–68) 34 C.F.R. § 104.36 states:
23                 “A recipient that operates a public elementary or secondary
                   education program or activity shall establish and implement,
24                 with respect to actions regarding the identification, evaluation,
                   or educational placement of persons who, because of handicap,
25                 need or are believed to need special instruction or related
                   services, a system of procedural safeguards that includes
26                 notice, an opportunity for the parents or guardian of the person
                   to examine relevant records, an impartial hearing with
27                 opportunity for participation by the person's parents or
                   guardian and representation by counsel, and a review
28                 procedure. Compliance with the procedural safeguards of

                                                    9
                     section 615 of the Education of the Handicapped Act is one
 1                   means of meeting this requirement.”
 2
              34 C.F.R. § 104.36.
 3
              The Defendants’ Motion reiterates its arguments from Count 5 to argue that the
 4
     Defendants should be awarded summary judgment on Count 6. (Doc. 182 at 20)
 5
     Specifically, the Defendants argue that 34 C.F.R. § 104.36 is a regulation that is intended
 6
     to apply to schools that are recipients of federal funds, but the regulation does not bind
 7
     other federal agencies. (Doc. 182 at 21) In response, the Plaintiffs again argue that Subpart
 8
     B of 43 C.F.R. § 17.220 requires compliance with DOE regulations, and the Defendants
 9
     are bound by DOE regulations because they accept DOE funds to operate HES. (Doc. 190
10
     at 19)
11
              Based on the Court’s aforementioned analysis for Count 3, the Court finds that the
12
     Defendants are not bound to comply with DOE regulation 34 C.F.R. 104.36. Accordingly,
13
     the Defendants are entitled to summary judgment on Count 6.
14
        G. Plaintiffs Steven C. and Durell P.
15
              The Defendants argue that the Court lacks subject matter jurisdiction over two of
16
     the students identified in the TAC, Stephen C. and Durell P., because the students no longer
17
     attend HES. (Doc. 182 at 22–23) In response, the Plaintiff argues that Stephen C. and
18
     Durell P.’s claims are not moot because the Court can still provide a ruling that would
19
     benefit these parties. (Doc. 190 at 22) Specifically, the Plaintiffs argue that an order from
20
     the Court would benefit Stephen C. and Durell P. by (i) allowing them to gain access to
21
     their school records as they transition to high school and (ii) clarifying, as a matter of law,
22
     whether BIE schools are subject to DOE regulations. (Doc. 190 at 2) The Plaintiffs argue
23
     that, even if Stephen C. and Durell P.’s claims are moot, the Court should not dismiss the
24
     claims because the harm asserted is capable of repetition, which is an exception to dismissal
25
     for mootness. (Doc. 190 at 23)
26
              The rule in federal cases is that an actual controversy “must be extant at all stages
27
     of review, not merely at the time the complaint is filed.” Timbisha Shoshone Tribe v. U.S.
28

                                                   10
 1   Dep’t of Interior, 824 F.3d 807, 812 (9th Cir. 2016) (citing Steffel v. Thompson, 415 U.S.
 2   452, 459 n. 10 (1974)). Where an actual controversy does not persist throughout litigation,
 3   “[a] case becomes moot.” Id. The mootness doctrine does not turn on whether the plaintiff
 4   continues to believe that some unlawful conduct occurred; rather, “the case is moot if the
 5   dispute ‘is no longer embedded in any actual controversy about the plaintiffs’ particular
 6   legal rights.’” Id. (quoting Alvarez v. Smith, 558 U.S. 87, 93 (2009)).
 7          The basic question in determining mootness is whether there is a present
 8   controversy as to which effective relief can be granted. Nw. Envtl. Def. Ctr. v. Gordon, 849
 9   F.2d 1241, 1244–45 (9th Cir. 1988) (citing United States v. Geophysical Corp., 732 F.2d
10   693, 698 (9th Cir.1984)). “[C]ourts of equity have broad discretion in shaping remedies.”
11   Id. (citing Garcia v. Lawn, 805 F.2d 1400, 1403 (9th Cir. 1986)). Thus, in deciding a
12   mootness issue, “the question is not whether the precise relief sought at the time the
13   application for an injunction was filed is still available. The question is whether there can
14   be any effective relief.” Id. The Ninth Circuit Court of Appeals has held that “[i]f there is
15   no longer a possibility that an appellant can obtain relief for his claim, that claim is moot
16   and must be dismissed for lack of jurisdiction.” Timbisha, 824 F.3d at 812.
17          In light of the Court’s rulings on both motions, Count 3 is the only remaining viable
18   claim. In Count 3, the Plaintiffs seek declaratory relief requiring the Defendants to provide
19   the Plaintiffs with adequate special education instruction, among other accommodations.
20   (Doc. 129 at 61) As of the filing of the TAC, Plaintiff Durell P. completed the eighth grade
21   and was not attending HES. (Doc. 182 at 23) Plaintiff Stephen C. was enrolled at HES at
22   the time the TAC was filed, but he has since completed the eighth grade and is no longer
23   attending the school. (Doc. 182 at 23) It is clear to the Court that there remains no active
24   controversy as to Stephen C. and Durell P. under Count 3 because these students are no
25   longer enrolled in HES. At this stage of the litigation, any benefit that Stephen C. or Durell
26   P. would receive pursuant to Count 3 is speculative. Accordingly, the Court finds that there
27   is no effective relief that is available to Stephen C. or Durell P., and any claims on their
28   behalf shall be dismissed as moot.


                                                  11
 1          Accordingly,
 2          IT IS ORDERED that:
 3          1.     Defendants’ Motion for Summary Judgment (Doc. 182) is granted;
 4          2.     Plaintiffs’ Motion for Summary Judgment (Docs. 184, 187) is denied; and
 5          3.     Plaintiff Stephen C. and Plaintiff Durell P.’s claims are moot. Therefore, the
 6   Clerk of Court shall terminate Plaintiffs Stephen C. and Durell P. from this case.
 7          Dated this 16th day of December, 2019.
 8
 9
                                                      Honorable Steven P. Logan
10                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 12
